694 S.E.2d 768 (2010)
STATE of North Carolina
v.
Sylvester Leon LITTLE.
No. 57P10.
Supreme Court of North Carolina.
March 11, 2010.
Bruce T. Cunningham, Jr., Southern Pines, Arthur Donadio, Heather L. Rattelade, for Sylvester Leon Little.
Nicholas Vlahos, Assistant District Attorney, Michael D. Parker, District Attorney, Joan M. Cunningham, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 4th of February 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Anson County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 11th of March 2010."